Opinión disidente emitida por el
Juez Asociado Rebollo Ló-pez,
a la cual se une el Juez Asociado Señor Rivera Pérez.
Nos vemos imposibilitados de endosar con nuestro voto la opinión que una mayoría de los integrantes del Tribunal emite en el presente caso. Dicha opinión mayoritaria está basada en unas premisas fácticas, una de las cuales no se sabe si es correcta; situación que, bajo ninguna circunstan-cia, debe servir de base a la emisión de una opinión por este Tribunal.
*865Nuestras decisiones no sólo deben estar sostenidas por fundamentos jurídicos correctos en derecho, sino que deben estar apoyadas en hechos sólidos e incuestionables. Por no ser así en el presente caso, nos vemos en la obligación de disentir. Veamos.
I
Una somera lectura de la opinión mayoritaria emitida es todo lo que se necesita para darse uno cuenta del hecho de que el resultado al que se llega —de ordenar el archivo de la causa criminal que pende contra el peticionario Suá-rez Alers ante la Sala Superior de Aguadilla del Tribunal de Primera Instancia— está basado en las premisas jurídi-cas y fácticas siguientes:
(a) que la Sala Superior de Asuntos de Menores del Tribunal de Primera Instancia tiene jurisdicción exclusiva so-bre los menores de menos de catorce años que incurren en conducta considerada como “faltas”;
(b) que, únicamente, el mencionado foro judicial puede renunciar su jurisdicción sobre los menores que incurren en “faltas”, que estén entre las edades de catorce a diecio-cho años;
(c) que, en virtud de lo anteriormente expresado y en vista del hecho de que el peticionario Suárez Alers tenía trece años cuando alegadamente cometió la falta de “actos lascivos o impúdicos”, la renuncia de jurisdicción que en el presente caso se llevara a cabo, por parte del Tribunal Superior de Asuntos de Menores, “está viciada de nulidad”, y que ni el Tribunal de Primera Instancia, Sala Superior de Asuntos de Menores, ni la Sala Superior del Tribunal de Primera Instancia pueden procesar al peticionario Suárez Alers; el primero por razón de que ya el peticionario cum-plió veintiún años, y el segundo porque cuando alegada-mente se cometieron los hechos, Suárez Alers era un me-nor de trece años.
En vista de todo lo anteriormente expresado, se con-cluye en la opinión mayoritaria, repetimos, que lo proce-*866dente en derecho es que se decrete el archivo y sobresei-miento de la causa criminal que pende ante el tribunal de instancia contra Suárez Alers. Dicho de otra manera, por decreto de la Mayoría, Suárez Alers nunca podrá ser some-tido a juicio por los actos alegadamente cometidos por él el 25 de julio de 1994.
HH hH
La decisión mayoritaria, de primera intención, da la im-presión de ser correcta y procedente en derecho. De hecho, el lector debe estar, en estos momentos, cuestionando el “porqué” de nuestro proceder. Un examen, un poco más mi-nucioso, del expediente del caso brinda la respuesta. Dicho examen causa una enorme incertidumbre sobre un hecho clave sobre el cual se ancla el razonamiento mayoritario, a saber: ¿cuál era la verdadera edad que tenía el peticionario Suárez Alers al momento en que, alegadamente, incurrió en la falta de actos lascivos o impúdicos, esto es, el 25 de julio de 1994?
El Tribunal concluye que éste, a esa fecha, tenía trece años. A esos efectos da por buena y correcta —y le brinda su bendición— a una “estipulación” que surge de la “minu-ta” que recoge los procedimientos acaecidos en una vista celebrada el 20 de agosto de 2004 ante la Sala Superior de Aguadilla del Tribunal de Primera Instancia.(1)
Aquellos que hemos tenido, por decirlo así, la dicha de practicar intensamente la profesión a nivel de instancia, tanto en el campo civil como en el de lo criminal, somos conscientes y sabemos que no es necesariamente correcto todo lo que se dice o aparece en una “minuta”. Ello en vista del hecho que la “minuta” la prepara la secretaria de sala, quien, ser humano al fin, en ocasiones comete errores. Es cierto que dicha “minuta” es, posteriormente, refrendada *867con su firma por el juez que presidió los procedimientos ese día. Esa firma, sin embargo, se lleva a efecto semanas o meses más tarde, pudiendo ese juez haber olvidado lo ver-daderamente ocurrido ese día.
Somos los primeros en aceptar que el anterior argu-mento puede ser considerado como especulativo y que no debe servir de base para derrotar el razonamiento mayoritario. Pero es que hay más.
Aun si se asume, a los fines de la argumentación, que lo expresado en la “minuta” efectivamente fue objeto de esti-pulación por el representante del Ministerio Público y por el abogado defensor, de un examen minucioso del expe-diente del caso surgen dos documentos que causan enorme duda sobre la corrección del contenido de la antes mencio-nada estipulación, duda que nos impide, sin más, refren-darla desde este estrado apelativo. En primer lugar, de la “querella” que se presentara contra Suárez Alers ante la Sala Superior de Menores de Aguadilla del Tribunal de Pri-mera Instancia, surge que éste nació el 22 de octubre de 1978. De ser ello cierto, y habiendo alegadamente ocurrido los hechos que se le imputan el 25 de julio de 1994, éste contaba a la referida fecha con la edad aproximada de quince años y nueve meses.
Pero hay más. El examen del expediente revela la exis-tencia de una resolución —la cual no fue objeto de revi-sión— de 19 de marzo de 2004, emitida por la Sala Superior de Menores del Tribunal de Primera Instancia —resolución mediante la cual dicho foro judicial renunció a la jurisdicción sobre Suárez Alers— en la cual se expresa que éste, a la fecha de la alegada comisión de los hechos, contaba con quince años; hecho en que, precisamente, basó dicho foro judicial su decisión de renunciar a la jurisdicción sobre el peticionario Suárez Alers.
Debe mantenerse presente que, conforme hemos re-suelto reiteradamente, se presume la corrección y regulari-dad de los procedimientos y las decisiones que llevan a cabo y emiten los tribunales de instancia. Villanueva v. Hernández Class, 128 D.P.R. 618 (1991); Pueblo v. Prieto *868Maysonet, 103 D.P.R. 102 (1974); Pueblo v. Reyes Morales, 93 D.P.R. 607 (1966).(2) Si a ello le añadimos que Suárez Alers consintió a dicha determinación, al no revisarla, real-mente resulta inexplicable que la Mayoría del Tribunal ignore totalmente esta resolución y lo que ella conlleva.
Por otro lado, debe señalarse que, según preceptúa la Regla 16 de Evidencia, 32 L.P.R.A. Ap. IV, las “presuncio-nes son aquellas establecidas por ley o por decisiones judi-ciales” (énfasis suplido), y que, conforme establece la Regla 15 de ese cuerpo de reglas, en “una acción criminal, cuando la presunción perjudica al acusado, su efecto es imponer a éste la obligación de presentar evidencia para rebatir o re-futar el hecho presumido ...”. (Énfasis suplido.) 32 L.P.R.A. Ap. IV. Que sepamos, esto no ha sucedido en el presente caso.
HH HH HH
En vista de que en la opinión mayoritaria se alude al hecho —como prueba, alegadamente, concluyente de que el peticionario Suárez Alers contaba con trece años a la fecha de la alegada comisión de los hechos— que tanto el Minis-terio Fiscal como el Procurador General están contestes en que Suárez Alers efectivamente contaba con esa edad en ese momento, procede que nos preguntemos si este Tribunal debe, en el uso de su discreción, tomar como buena dicha estipulación o actuación e impartirle, sin más, nues-tra aprobación en posible perjuicio de los derechos de nues-tra ciudadanía.
La contestación, obviamente, tiene que ser en la negativa. No podemos aceptar que una estipulación —que puede ser errónea— nos obligue o nos “ate las manos”. Una *869estipulación, no hay duda, obliga a las partes que la hicie-ron, pero nunca puede obligar a un tribunal de justicia a cometer una injusticia o a decidir un caso de manera errónea. Que sepamos, este Tribunal nunca ha abdicado su poder y obligación de resolver los casos conforme a derecho.
Por otro lado, debe mantenerse presente que, si bien nuestra Constitución y las leyes le garantizan unos dere-chos a las personas que son acusadas de la alegada comi-sión de delitos públicos, los tribunales de justicia no deben, ni pueden, olvidar que la ciudadanía —y, en especial, las víctimas de esos delitos públicos— también tienen derechos. En específico, la sociedad puertorriqueña tiene el derecho a que los que delinquen sean juzgados, convictos y sentenciados a las penas que establece nuestro ordena-miento jurídico. Rodríguez Del Valle v. Corcelles Ortiz, 135 D.P.R. 834 (1994); Pueblo v. Valentín, 135 D.P.R. 245, 258 (1994).
El lenguaje, en este aspecto, utilizado por la Mayoría parece indicar que entiende y “piensa” que los funcionarios del Departamento de Justicia de Puerto Rico —como lo son los representantes del Ministerio Público y el Procurador General— están inmunes de cometer errores y que este Tribunal está obligado a avalar todas sus actuaciones, sean correctas o no. Nada más erróneo y absurdo.
Nuestra función es un poco más seria y delicada. Nues-tra función es la de velar por que se haga justicia a todos. Si queremos lograr ese fin, tenemos que ser cuidadosos, minuciosos, estudiosos y juiciosos. No podemos damos el lujo de ser superficiales, ya que la irresponsabilidad no tiene cabida en este Tribunal. Si ese norte no es compar-tido por todos los integrantes de este Tribunal, Puerto Rico está en serios y graves problemas.
IV
A la luz de todo lo anteriormente expresado, ¿resulta correcto —o, cuando menos, juicioso— que este Tribunal ordene el archivo y sobreseimiento de la causa criminal *870que pende contra Suárez Alers a base de una alegada esti-pulación de hechos que surge de una “minuta” sin, real-mente, conocerse cuál es la verdadera situación sobre la edad de esta persona a la fecha de la alegada comisión de los hechos? Contestamos en la negativa. Somos del criterio que la actuación correcta, prudente y procedente —dados los hechos particulares del caso— es devolver el caso al tribunal de instancia para que éste dilucide, en una vista, este hecho, sobre todo cuando consideramos que un simple certificado de nacimiento podría resolver este asunto en forma definitiva.
Debe mantenerse presente que si a la fecha de la ale-gada comisión de los hechos el peticionario Suárez Alers era, en efecto, mayor de catorce años, la renuncia de juris-dicción que llevara a efecto la Sala Superior de Asuntos de Menores es válida en derecho. Si ello es así, la Sala Superior de lo Criminal de Aguadilla del Tribunal de Primera Instancia tendría jurisdicción para juzgar, como adulto, al peticionario Suárez Alers por el delito de actos lascivos o impúdicos.
Ante esta realidad, la Mayoría del Tribunal, inexplica-blemente, se niega a ordenar que se lleven a cabo las pro-videncias necesarias para esclarecer este hecho fundamental en el caso, lo cual es de fácil solución.

Es por ello que disentimos.


(1) En dicha "minuta” se expresa, en lo pertinente: “Estipulan las partes que no hay controversia en que el acusado tenía 13 años en la fecha de los alegados hechos.” Petición de certiorari, Apéndice, pág. 39.


(2) En Asoc. de Periodistas v. González, 127 D.P.R. 704, 714-715 (1991), resolvi-mos que un tribunal, bajo la Regla 11(A)(2) de Evidencia, 32 L.P.R.A. Ap. IV, “puede tomar conocimiento judicial de los procedimientos celebrados y de la sentencia o resolución dictada en cualquier causa seguida ante el mismo tribunal ... o en cual-quier otro tribunal dentro de la misma jurisdicción ... [p]or tratarse de hechos cuya comprobación o determinación puede efectuarse de forma exacta e inmediata” con un mero examen del expediente judicial.